UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number2-90654 AMRECORP REALTY FUND II (Exact name of registrant as specified in its charter) 2800 N. Dallas Parkway, Suite 100 Dallas, Texas75093-5994 (972) 836-8000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Limited Partnership Interests (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports:: Rule 12g-4(a)(1)(i) T Rule 12h-3(b)(1)(i) T Rule 12g-4(a)(1)(ii) £ Rule 12h-3(b)(1)(ii) £ Rule 12g-4(a)(2)(i) £ Rule 12h-3(b)(2)(i) £ Rule 12g-4(a)(2)(ii) £ Rule 12h-3(b)(2)(ii) £ Rule 15d-6 £ Approximate number of holders of record as of the certification or notice date:0 Pursuant to the requirements of the Securities Exchange Act of 1934, Amrecorp Realty Fund II has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:November 14, 2007 By:/s/ Robert J. Werra Robert J. Werra General Partner
